Catron, Ch. J.
delivered the opinion of the court.
In this cause the appeal bond is only for costs and damages, not the debt. The judgment of the circuit court will be reversed; and this court proceeding to give such judgment as the circuit court ought to have given, order judgment to be rendered against Smith for the principal debt, and Skillern for the costs and damages incident to prosecuting the appeal from the county to the circuit court, and Erwin to pay the costs of this court.
Judgment reversed.